Title: The American Commissioners to Vergennes, 29 December 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


Sir
Passy Dec. 29 1778
We have been favoured with a Letter signed by many Gentlemen of Nantes and dated the fifteenth of this Month, informing us that most of their Vessels were ready to sail to America, and that others were expected to be ready immediately, so that the Convoy need not wait at all, but might be ordered as soon as Convenience will permit.
These Gentlemen are very desirous of a Convoy through the whole Voyage, if it might any Way consist with his Majesty’s Service. But if this cannot be granted, they hope for such a Protection at Least as far as to the Westward of the Western Islands.
It is of so much Importance to our Countrymen to be supplied with Goods of various kinds, and especially with warlike Stores, and there are so many belonging to the United States and to the Commonwealth of Virginia as well as to the Individuals now ready to go, that We cannot avoid interesting ourselves with your Excellency that a sufficient Convoy may be appointed, and that as soon as possible to Rendezvous at Nantes. We have the Honour to be with great Respect Sir Your Excellency’s most obedient and most humble Servants
B FranklinArthur LeeJohn Adams
M. Le Comte de Vergennes.
